SECOND AMENDMENT

SECOND AMENDMENT, dated July 24, 2007, between Verticalnet, Inc., a Pennsylvania
corporation (the “Company”) and Nathanael Lentz (the “Employee”).

RECITALS

WHEREAS, the Company and the Employee previously entered into an employment
agreement, dated December 23, 2002, as amended on March 16, 2006 (the
“Employment Agreement”), that sets forth the terms and conditions of Employee’s
employment with the Company;

WHEREAS, On June 1, 2007, the Company entered into that certain Stock and
Warrant Purchase Agreement (the “Purchase Agreement”) with certain investors
(the “Investors”), whereby the Company sold certain Class B Preferred Stock to
the Investors;

WHEREAS, as a condition to entering into the Purchase Agreement, the Investors
have requested that the Employee and the Company agree to amend the Employment
Agreement to provide (i) that the Employee’s salary shall be reduced to $300,000
and (ii) that the Employment Agreement shall have a term of two years from the
closing of the Series B preferred stock financing, pursuant to the Purchase
Agreement;

WHEREAS, Section 15 of the Employment Agreement provides that the Employment
Agreement may be amended pursuant to a written amendment between the Employee
and the Company; and

WHEREAS, the Employee and the Compensation Committee of the Board of Directors
have agreed to such an amendment.

NOW, THEREFORE, the Company and the Employee hereby agree that the Employment
Agreement shall be amended as follows:

1. Section 3 of the Employment Agreement is hereby amended by adding a new
paragraph to the end thereof to read as follows:

“Notwithstanding anything in this Employment Agreement to the contrary,
effective July 1, 2007, the Employment Term shall extend to June 1, 2009. The
Agreement shall renew for a one-year renewal term thereafter, unless either the
Employee or the Company gives the other party written notice of nonrenewal
within 180 days prior to the end of Employment Term.”

2. Section 4 of the Employment Agreement is hereby amended in is entirety to
read as follows:

“(1) The Employee’s annual salary (the “Salary”) is payable in installments when
the Company customarily pays its officers (but no less often than twice per
month). Effective as of July 1, 2007, the Salary shall be $300,000. For purposes
of Sections 5 and 11(1) of this Agreement, the Employee’s Salary shall be deemed
to be the greater of $380,000 or the Employee’s then current Salary.

(2) Upon the closing of a Subsequent Financing (as defined in that certain Stock
and Warrant Purchase Agreement dated June 1, 2007 (the “Purchase Agreement”) by
and among the Company and certain investors), the Salary shall be $380,000.

(3) Upon the closing of a Subsequent Financing (defined in the Purchase
Agreement) or a Change of Control of the Company (as defined herein), the
Company shall pay the Employee the difference between (i) the portion of the
Salary received by the Employee during the period between July 1, 2007 and the
closing of a Subsequent Financing or a Change of Control of the Company, and
(ii) the portion of Salary the Employee would have received if the Salary had
been $380,000 during such period.

(4) Subject to Section 4(1) above, the Board or the Compensation Committee may
review the Salary at any time, in its discretion, but not less frequently than
once a year.”

3. In all respects not modified by this Amendment, the Employment Agreement is
hereby ratified and confirmed.

IN WITNESS WHEREOF, the Company and the Employee agree to the terms of the
foregoing Amendment, effective as of the date first written above.

VERTICALNET, INC.

     
By: /s/ Christopher G. Kuhn
 

 
 

Its: Vice President and General Counsel
  /s/Nathanael V. Lentz
 
   
 
  Employee
July 24, 2007
  July 24, 2007
 
   
Date
  Date

